UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March14 , 2011 Commission File Number: 000-03718 Park City Group, Inc. (Exact name of small business issuer as specified in its charter) Nebraska (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3160 Pinebrook Rd., Park City, Utah 84098 (Address of principal executive offices) 435-645-2100 (Registrant's Telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Park City Group, Inc. isfurnishing a copy of slides being utilized during its presentation at the 22nd Annual Roth OC Growth Stock Conference to be held on March 14, 2011. The slide presentation is attached as Exhibit 99.1 to this Current Report on Form 8-K. The Company is also furnishinga copy of a press release announcing the introduction of its Food Safety Global RegistryTM, an Internet-basedsolution that enables all participants in the food supply chain to manage tracking and traceability requirementsas products move between trading partners. Acopy of thepress release, dated March 14, 2011,is attached as Exhibit 99.2 to this Current Report on Form8-K. The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall they be deemed incorporated by reference in any filing under the Securities Exchange Act of 1933, except as shall be expressly set forth by specific reference in such filing. Items 8.01 Other Events See Item 7.01 above. Item 9.01 Financial Statements and Exhibits. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Park City Group, Inc. Date: March 14, 2011 By: /s/ David Colbert Name: David Colbert Title: Chief Financial Officer Exhibit Index ExhibitNo. Description EX-99.1 March 2lide Presentation EX-99.2 March 14 2ress Release
